DETAILED ACTION
The communication dated 5/3/2022 has been entered and fully considered.
Claims 1, 3, and 6-7 were amended. Claim 11 was added. Claims 1-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive:
Regarding claim 1, Applicant argues that the prior art of record does not describe nor depict all of the claimed limitations, specifically “determining whether the second heater is in operation; and stopping driving of the first main heater upon determination that the second heater is in operation.”
However, Ko teaches determining whether second wash heater 112 is in operation; and stopping driving of first wash heater 111 upon determination that second wash heater 112 is in operation (paragraphs [0049]-[0050]). Examiner notes that the system sets an operational or a non-operational state for second wash heater 112, therefore it necessarily determines whether second wash heater 112 is in operation. Furthermore, the system can stop driving of first wash heater 111 upon determination that second wash heater 112 is in an operational or a non-operational state, which would necessarily include the claimed case where the driving of first wash heater 111 is stopped upon determination that second wash heater 112 is in operation.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stopping driving of the first main heater in response to only the determination that the second heater is in operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claims 2-10, Applicant further argues that if claim 1 is allowed, claims 2-10 must also be allowable since they are dependent claims. However, claim 1 is rejected under 35 U.S.C. § 102. See below.

Election/Restrictions
Newly submitted claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions claims 1-10 and claim 11 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the process of claims 1-10 requires “determining whether the second heater is in operation; and stopping driving of the first main heater upon determination that the second heater is in operation” while the process of claim 11 requires “determining whether both the first sub heater and the second heater are in operation; and controlling the first main heater not to operate upon determination that both the first sub heater and the second heater are in operation”.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. U.S. Publication 2011/0041258 (henceforth referred to as Ko).
As for claim 1, Ko teaches a method of controlling a washing machine (paragraph [0037]; Fig. 1: part 10), equivalent to the claimed clothes treating machine, comprising a first wash heater (paragraph [0049]; Fig. 2: part 111), equivalent to the claimed first main heater, configured to supply heat (paragraph [0049]; Fig. 2) to a first washing tub (paragraph [0047]; Fig. 2: part 71), equivalent to the claimed first tub; a first drying heater (paragraph [0050]; Fig. 2: part 231), equivalent to the claimed first sub heater, configured to supply heat to first washing tub 71 (paragraph [0050]; Fig. 2) and operating with a power consumption lower than power consumption required to drive first wash heater 111 (paragraphs [0049]-[0050]); and a second wash heater (paragraph [0049]; Fig. 2: part 112), equivalent to the claimed second heater, configured to supply heat (paragraph [0049]; Fig. 2) to a second washing tub (paragraph [0047]; Fig. 2: part 72), equivalent to the claimed second tub, the method comprising: determining whether second wash heater 112 is in operation; and stopping driving of first wash heater 111 upon determination that second wash heater 112 is in operation (paragraphs [0049]-[0050]).
As for claim 2, Ko further teaches simultaneously driving first drying heater 231 and second wash heater 112 upon determination that second wash heater 112 is in operation (paragraphs [0049]-[0050]).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711